DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 5-8 and 10-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Angelillo et al. (US 5,178,139).
Regarding claim 1, Angelillo discloses a cooling pad for alleviation of pain or discomfort, the pad including: an anterior end and a posterior end; one or more chambers  (container 314), containing a fluid for cooling (col.6, line 44-64), the one chamber, or a plurality of the chambers together, forming a head (and two legs in an approximately horseshoe configuration, with a first chamber located at the head of the horseshoe (the portion of the container 314 located in the anterior section of the absorbent pad 8) and s second volume located in each of the legs of the horseshoe (the portion of the container 314 that is located in the leg section of the absorbent pad 8); and a web extending between the head and legs of the horseshoe (the portion that extends between the head and the legs of absorbent pad8); and wherein the first chamber located at the head of the horseshoe is at the anterior end (“impermeable container 314 extending from a first end 321 to a second end 322 defining a generally elongated dimension of the flexible container 314” which means the container 314 extends from anterior to posterior); and wherein at least one aperture is formed in the web and located in an area between the head of the horseshoe and the two legs, the aperture being adapted to allow passage of body fluid through the pad (col.4, line 34-45), the aperture having a boundary surrounded by the web (fig.3; inner sheet 110 that is disposed from the anterior end to the posterior end of absorbent pad 8 is impermeable to liquid to absorb liquid discharge from patient, see col.4, line 34-53).
Note: the claim language does not require for the chambers to be distinct. The instant invention also includes chamber that is not partitioned

    PNG
    media_image1.png
    352
    792
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    189
    535
    media_image2.png
    Greyscale

Regarding claim 2, Angelillo discloses the cooling pad of claim 1, wherein the web has a plurality of the apertures located in the area. The water permeable inner surface 12 has a plurality of apertures located in the area (col.5, line 57-63). 
Regarding claim 5, Angelillo discloses the cooling pad of claim 1, wherein the first chamber is not partitioned from chambers forming the legs of the horseshoe configuration (fig.3).
Regarding claim 6, Angelillo discloses the cooling pad of claim 4, which includes a third chamber having a volume of fluid for cooling, the third chamber being located at the posterior end of the pad (see annotated figure below).
Regarding claim 7, Angelillo discloses the cooling pad of claim 5, which includes a fourth chamber having a volume of fluid for cooling, the fourth volume being located posteriorly of the first chamber. The chamber located at the posterior side of the absorbent pad are located posteriorly of the first chamber that is located in the anterior side of the absorbent pad. 

    PNG
    media_image2.png
    189
    535
    media_image2.png
    Greyscale

Regarding claim 8, Angelillo discloses the cooling pad of claim 1, adapted for perineum relief. The absorbent pad &thermal pack is adapted to be used for perineum relief.
Regarding claim 9, Angelillo discloses the cooling pad of claim 1, wherein the cooling fluid is a saline solution, adapted for freezing.
Regarding claim 10, Angelillo discloses the cooling pad of claim 1, which includes a cover sheet (fig.6; the outer sheet 10).
Regarding claim 11, Angelillo discloses the cooling pad of claim 1, together with which includes adhesive means (fig.6; adhesive means 400).
Regarding claim 12, Angelillo discloses the cooling pad of claim 1, further including an absorbent pad (fig.5; absorbent sheet 210).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Angelillo et al. (US 5,178,139).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Angelillo et al. (US 5,178,139) in view of Park et al. (US 2017/0354550).
Regarding claim 3, Angelillo discloses the cooling pad of claim 2. However, Angelillo does not disclose wherein the apertures are of different sizes. The Applicant does not provide any criticality or unpredictable result of these different sizes. Park teaches an absorbent article with openings at least two different sizes through the layer entire thickness, in another embodiment, the multiple aperture openings are arranged in total, to resemble an oval shape [0013].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Komatsu with apertures with different sizes as taught by Park since such a modification would have involved a mere change in the size of a component.  A change in size is general recognized as being within the level of ordinary skill in the art.  In re Rose, 105  USPQ 237 (CCPA 1955).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Angelillo et al. (US 5,178,139) in view of Cull (US 2014/0058326).
Regarding claim 9, Angelillo discloses the cooling pad of claim 1. However, Angelillo does not disclose for the cooling fluid to be a saline solution, adapted for freezing. Cull teaches a cooing device that inhibits the infectious growth that comprising a chamber with freezable substance such as saline that is permits cooling [0051]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have a saline solution as taught by Cull for the purpose of inhibiting infection.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claim(s)1 have been considered but are moot because the amendment necessitated a new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794